DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on March 25, 2021 and the Examiner-Initiated Interview held on July 19, 2021.  Claims 1-4, 6, 8-14, and 16-36 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janet Pioli on July 19, 2021.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 1, line 1, at the beginning of the claim, before “A temporary diameter reduction constraint arrangement”, deleted [, ]
In claim 1, line 5, after “a plurality of intermediate stents”, inserted --the constraint arrangement comprising:--
In claim 1, line 18, between “repeatedly loops over the” and “receiver along”, inserted --elongate--


In claim 2, lines 1-2, between “The” and “of claim 1”, replaced [temporary diameter reduction arrangement for a stent graft] with --constraint arrangement--

In claim 8, line 1, between “wherein the” and “receiver is a”, inserted --elongate--

In claim 10, line 1, between “wherein the” and “receiver is a”, inserted --elongate--

In claim 11, line 19, between “the stent graft to the” and “receiver at multiple”, inserted --elongate--

In claim 17, line 17, between “wherein the” and “receiver is a”, inserted --elongate--

In claim 18, line 1, between “The constraint arrangement of claim” and “wherein the”, replaced [11- with --17--

In claim 19, line 1, between “wherein the” and “receiver is a”, inserted --elongate--

In claim 20, line 3, between “end” and “a biocompatible graft material tube”, replaced [and comprising] with --, and an inner lumen between the proximal end and the distal end,--
In claim 20, line 9, between “the” and “receiver comprising a tube”, inserted --elongate--
In claim 20, line 14, between “the first and second” and “patterns crossing each other”, replaced [serpentine] with --undulating--
In claim 20, line 22, between “repeatedly loops over the” and “receiver along”, inserted --elongate--

In claim 21, line 1, replaced [The temporary diameter reduction constraint arrangement for a stent graft] with --The constraint arrangement--
In claim 21, line 3, between “generally half-circles” and “made alternately”, inserted --or ovals--

In claim 22, line 1, replaced [The temporary diameter reduction constraint arrangement for a stent graft] with --The constraint arrangement--

In claim 23, line 1, replaced [The temporary diameter reduction constraint arrangement for a stent graft] with --The constraint arrangement--
In claim 23, line 2, between “half circles” and “of the first serpentine pattern”, inserted --or ovals--
In claim 23, line 4, between “full circles” and “extending longitudinally”, inserted --or ovals--

In claim 24, line 1, replaced [The temporary diameter reduction constraint arrangement for a stent graft] with --The constraint arrangement--
In claim 24, line 2, between “wherein the” and “criss-cross”, replaced [first serpentine pattern and the second serpentine pattern] with --first undulating serpentine pattern and the second undulating serpentine pattern--

In claim 25, line 1, replaced [The temporary diameter reduction constraint arrangement for a stent graft] with --The constraint arrangement--
In claim 25, line 2, between “wherein the” and “criss-cross”, replaced [first serpentine pattern and the second serpentine pattern] with --first undulating serpentine pattern and the second undulating serpentine pattern--

In claim 26, line 1, replaced [The temporary diameter reduction constraint arrangement for a stent graft] with --The constraint arrangement--
In claim 26, line 2, between “wherein the” and “criss-cross each”, replaced [first serpentine pattern and the second serpentine pattern] with --first undulating serpentine pattern and the second undulating serpentine pattern--
In claim 26, line 4, between “intersection points cross the” and “receiver” inserted --elongate--

In claim 27, line 6, between “a” and “catheter”, replaced [guide wire] with --guidewire--

In claim 28, line 7, between “a” and “catheter”, replaced [guide wire] with --guidewire--

In claim 30, line 1, between “The temporary system of claim” and “, wherein”, replaced [28] with --29--
In claim 20, line 2, between “half-circles” and “made alternately” inserted --or ovals--

In claim 32, line 1, between “The temporary system of claim” and “, wherein”, replaced [28] with --30--
In claim 32, line 2, between “half-circles” and “made alternately” inserted --or ovals--

In claim 33, line 2, between “half circles” and “of the first undulating pattern”, inserted --or ovals--
In claim 33, line 3, between “full circles” and “extending longitudinally along”, inserted --or ovals--

In claim 35, line 2, between “of claim” and “, wherein”, replaced [22] with --29--
In claim 35, line 2, between “wherein the first” and “pattern criss-cross”, replaced [serpentine pattern and the second serpentine” with --undulating pattern and the second undulating--

In claim 36, line 2, between “of claim” and “, wherein”, replaced [1] with --29--
In claim 36, line 2, between “wherein the first” and “pattern criss-cross each”, replaced [serpentine pattern and the second serpentine” with --undulating pattern and the second undulating--
In claim 36, line 4, between “points cross the” and “receiver within the lumen” inserted --elongate--

Allowable Subject Matter
Claims 1-4, 6, 8-14, 16-36 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claims.  The closest art of record are the King and Freitag references.  The King reference teaches a temporary system for securing a stent graft to a catheter, but it does not specifically teach a wire extending longitudinally in a first undulating pattern of successive curves in alternate directions.  Although the Freitag reference teaches a constraining arrangement for a stent graft with a wire that has a helical pattern that may broadly be interpreted as being ‘serpentine’, it does not specifically teach an undulating pattern extending only on a first side of the implant, with the wire extending through the graft material from inside to outside.  The term “undulating” has been interpreted as “to move in waves” or having “a wavelike appearance” <thefreedictionary.com/undulating>, wherein a helical structure cannot be reasonably interpreted as producing waves, specifically that extend only on a first side of an implant.  Furthermore, no motivation or rationale could be found to modify either the King or Freitag reference to include the specific undulating pattern of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/20/2021